Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-119947, filed on 27 June 2019.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 08 June 2020, 29 April 2021, 27 June 2022 and 05 July 2022 have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a data acquisition unit in claims 7 and 10
a prediction unit in claim 7
a data generation unit in claim 10
a learning unit in claim 10
The Examiner notes the various units are interpreted to be software implemented by a processor and memory operating on a server, see Applicant’s specification Figure 4 and paragraph [0150].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 7-8, 10, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite system, device, method, device and methods of performing rehabilitation. The limitations of: 
Claim 1
[…] assist a rehabilitation movement of a trainee; […] detect data on the rehabilitation movement assisted by the actuator; and […] store a learned model that outputs an index indicating a movement ability of the trainee when the actuator is not used, upon receiving an input of detected data corresponding to a detection result by the sensor.
Claim 7
predicts a movement ability of a trainee that performs rehabilitation with a rehabilitation support device, […] comprising:  […] acquire rehabilitation data on rehabilitation of the trainee; and […] predict the movement ability based on the rehabilitation data, […] assist a rehabilitation movement of the trainee; and […] detect data on the rehabilitation movement assisted by the actuator; the rehabilitation data includes detected data corresponding to a detection result by the sensor; and […] use a learned model that outputs an index indicating the movement ability when the actuator is not used upon receiving an input of the detected data.
Claim 8
predicting a movement ability of a trainee that performs rehabilitation with a rehabilitation support device, the prediction method comprising: acquiring rehabilitation data on rehabilitation of the trainee; and predicting the movement ability based on the rehabilitation data, […] assist a rehabilitation movement of the trainee; and […] detect data on the rehabilitation movement assisted by the actuator; and the rehabilitation data includes detected data corresponding to a detection result from the sensor, and a learned model is used in predicting the movement ability, the learned model outputting an index indicating the movement ability when the actuator is not used, upon receiving an input of the detected data.
Claim 10
acquire rehabilitation data […] assist a rehabilitation movement of a trainee […] detect data on the rehabilitation movement assisted by the actuator; […] generate, as data for learning, an index indicating a movement ability of the trainee and the rehabilitation data that includes detected data corresponding to a detection result by the sensor; and […] generate, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
Claim 18
acquiring rehabilitation data […] assist a rehabilitation movement of a trainee and […] detect data on the rehabilitation movement assisted by the actuator; generating, as data for learning, an index indicating a movement ability of the trainee and the rehabilitation data that includes detected data corresponding to a detection result by the sensor; and generating, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
Claim 20
assist a rehabilitation movement of a trainee and […] detect data on the rehabilitation movement assisted by the actuator, the operation method comprising: acquiring detected data corresponding to a detection result by the sensor; and outputting an index indicating a movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
, as drafted, is a process that under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a rehabilitation support system comprising an actuator and sensor (claims 1, 7-8, 10, 18 and 20), a storage medium (claim 1), a prediction device comprising various units (claim 7) and a learning device using various units (claim 10), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for a rehabilitation support system comprising an actuator and sensor (claims 1, 7-8, 10, 18 and 20), a storage medium (claim 1),  a prediction device comprising various units (claim 7) and a learning device using various units (claim 10), the claim encompasses collection of a trainee’s movement data to learn and make and determinations on rehabilitation for the trainee while they perform assisted movements, (which as described by applicants specification paragraphs [0004]-[0006] is activity performed by humans in interacting with a trainee in performing rehabilitation). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a storage medium (claim 1), a prediction device comprising various units (claim 7) and a learning device using various units (claim 10), which implements the identified abstract idea. The a storage medium (claim 1), a storage medium (claim 1), prediction device comprising various units (claim 7) and a learning device using various units (claim 10) are recited at a high-level of geniality (i.e., general purpose computers; see Applicant’s specification Figure 4 and paragraph [0150]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims recite the additional element of a rehabilitation support system comprising an actuator and sensor (claims 1, 7-8, 10, 18 and 20), “using machine learning” (claims 10 and 18). The a rehabilitation support system comprising an actuator and sensor (claims 1, 7-8, 10, 18 and 20) is recited at a high-level of generality (i.e., a generic off the shelf treadmill with motion sensor) and amounts to merely linking of the abstract idea to particular technological environment. The “using machine learning” (claims 10 and 18) is recited at a high-level of generality (i.e., training a generic off the shelf machine learning algorithm to make predictions) and amounts to merely linking of the abstract idea to particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage medium (claim 1), a prediction device comprising various units (claim 7) and a learning device using various units (claim 10) to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a rehabilitation support system comprising an actuator and sensor (claims 1, 7-8, 10, 18 and 20) and “using machine learning” (claims 10 and 18) were considered generally linking to a particular technological environment. The a rehabilitation support system comprising an actuator and sensor (claims 1, 7-8, 10, 18 and 20) has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Fung (See below but at least Figures 3, 12) and Sankai (see below but at least Figure 1) use of a rehabilitation system with actuator and sensor is well-understood, routine and conventional. The “using machine learning” (claims 10 and 18) has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Browkaw (see below but at least Figure 17) and Bunn (paragraph [0039]) use of machine learning to train a model to make movement predications is well-understood, routine and conventional. 
Claims 2-6, 9, 11-17 and 19 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2-3 and 11-12 recites the training system is for walking, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 4-5 and 13-14 recite determination of results in response receiving of data from a user of the system, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claim 6 and 15 recites a plurality of trainees and models, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claim 9, 16 and 19 recites additional hardware components similar to the storage medium of claim 1 and the various units of claims 7 and 10, and is similarly rejected as rejected above incorporated herein.
Claim 17 recites association of data, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0143173 (hereafter “Fung”) in view of U.S. Patent Pub. No. 2020/0268308 (hereafter “Sankai”).

Regarding claim 1, Fung teaches a rehabilitation support system (Fung: paragraph [0007], “a system for range of motion analysis and balance training while exercising”, paragraph [0054], “assist the user with rehabilitation”. The system is a rehabilitation support system) comprising:
--an actuator configured to assist a rehabilitation movement of a trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”. Also see, paragraph [0054]. The Examiner notes the exercise machine is an actuator under the broadest reasonable interpretation);
--a sensor configured to detect data on the rehabilitation movement assisted by the actuator (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator)); and
--a storage medium configured to store a learned model that outputs an index indicating a movement ability of the trainee […], upon receiving an input of detected data corresponding to a detection result by the sensor (Fung: Figures 13-14, paragraph [0007], “a range of motion analyzer, comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device”, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee).
Fung may not explicitly teach (underlined below for clarity):
--a storage medium configured to store a learned model that outputs an index indicating a movement ability of the trainee when the actuator is not used, upon receiving an input of detected data corresponding to a detection result by the sensor.
Sankai teaches a storage medium configured to store a learned model that outputs an index indicating a movement ability of the trainee when the actuator is not used, upon receiving an input of detected data corresponding to a detection result by the sensor (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include making a determination on the movement ability of the trainee when the actuator is not used as determined by Sankai within the determinations about movement of a user using an actuator as taught by Fung with the motivation of “improve the independent walking function to achieve the safe independent walking. improve the independent walking function to achieve the safe independent walking” (Sankai: paragraph [0011]).

Regarding claim 2, Fung and Sankai teach the limitations of claim 1, and further teach the rehabilitation support system is a walking training system configured to perform walking training for the trainee (Fung: paragraph [0045], “a user 301 may be standing, walking, or running on a variable-resistance exercise machine 100”);
--the actuator is configured to assist a walking movement of the trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”, paragraph [0054], “exercise machine 100 may comprise a stable base 101 to provide a platform for a user to safely stand or move about upon. Exercise machine 100 may further comprise right 201a and left 201b hand rails for a user to brace against or grip during use, to provide a stable support for safety as well as a mounting point for external devices such as a plurality of tethers”); and
--the index is a predicted value of a walking ability of the trainee when the actuator is not used (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Fung and Sankai teach the limitations of claim 2, and further teach the sensor is provided to detect a plurality of movement amounts in the walking movement of the trainee (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator));
--the rehabilitation support system is configured to assess that the walking movement is abnormal when at least one of the movement amounts satisfies any of predetermined abnormal walking criteria; and the detected data includes an assessment result on whether the walking movement is abnormal (Fung: paragraphs [0074]-[0077], “compare a user's movements with expected or anticipated norms based on acquired or default statistical data… detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill, and display or sound a warning to a user 2470 using a display 2140”. The Examiner notes this is determination of abnormal).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 4, Fung and Sankai teach the limitations of claim 1, and further teach wherein the learned model outputs the index upon receiving an input of a setting parameter on setting of the actuator (Sankai: paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0145], “the upper limbs supporting frame 7 is equipped with an operation unit 75 including an operation panel for inputting settings for all measurement function systems and driving systems of the walking training machine 51”. The Examiner notes this information is used in making the determination).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 5, Fung and Sankai teach the limitations of claim 1, and further teach wherein the learned model outputs the index upon receiving an input of trainee data on the trainee (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”.).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 7, Fung teaches a prediction device that predicts a movement ability of a trainee that performs rehabilitation with a rehabilitation support device (Fung: paragraph [0007], “a system for range of motion analysis and balance training while exercising”, paragraph [0054], “assist the user with rehabilitation”, paragraph [0074]-[0076], “detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The system is a rehabilitation support system), the prediction device comprising: 
--a data acquisition unit configured to acquire rehabilitation data on rehabilitation of the trainee; and a prediction unit configured to predict the movement ability based on the rehabilitation data (Fung: Figures 8-10, paragraph [0049], “a processor 12 of a computing device 10”, paragraphs [0067]-[0069], “a wireless network interface 1031”), wherein: the rehabilitation support device includes:
--an actuator configured to assist a rehabilitation movement of the trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”. Also see, paragraph [0054]. The Examiner notes the exercise machine is an actuator under the broadest reasonable interpretation); and
--a sensor configured to detect data on the rehabilitation movement assisted by the actuator (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator));
--the rehabilitation data includes detected data corresponding to a detection result by the sensor; and the prediction unit is configured to use a learned model that outputs an index indicating the movement ability […] upon receiving an input of the detected data (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee).
Fung may not explicitly teach (underlined below for clarity):
--the prediction unit is configured to use a learned model that outputs an index indicating the movement ability when the actuator is not used upon receiving an input of the detected data.
Sankai teaches the prediction unit is configured to use a learned model that outputs an index indicating the movement ability when the actuator is not used upon receiving an input of the detected data (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include making a determination on the movement ability of the trainee when the actuator is not used as determined by Sankai within the determinations about movement of a user using an actuator as taught by Fung with the motivation of “improve the independent walking function to achieve the safe independent walking. improve the independent walking function to achieve the safe independent walking” (Sankai: paragraph [0011]).

Regarding claim 8, Fung teaches a prediction method of predicting a movement ability of a trainee that performs rehabilitation with a rehabilitation support device (Fung: paragraph [0006], “a system and method range of motion analysis and balance training while exercising”, paragraph [0054], “assist the user with rehabilitation”, paragraph [0074]-[0076], “detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The system is a rehabilitation support system), the prediction method comprising: 
--acquiring rehabilitation data on rehabilitation of the trainee; and predicting the movement ability based on the rehabilitation data (Fung: Figures 13-14, paragraph [0074]-[0076], “A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”), wherein: the rehabilitation support device includes:
--an actuator configured to assist a rehabilitation movement of the trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”. Also see, paragraph [0054]. The Examiner notes the exercise machine is an actuator under the broadest reasonable interpretation); and
--a sensor configured to detect data on the rehabilitation movement assisted by the actuator (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator)); and
--the rehabilitation data includes detected data corresponding to a detection result from the sensor, and a learned model is used in predicting the movement ability, the learned model outputting an index indicating the movement ability […], upon receiving an input of the detected data (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee).
Fung may not explicitly teach (underlined below for clarity):
--a learned model is used in predicting the movement ability, the learned model outputting an index indicating the movement ability when the actuator is not used, upon receiving an input of the detected data.
Sankai teaches a learned model is used in predicting the movement ability, the learned model outputting an index indicating the movement ability when the actuator is not used, upon receiving an input of the detected data (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include making a determination on the movement ability of the trainee when the actuator is not used as determined by Sankai within the determinations about movement of a user using an actuator as taught by Fung with the motivation of “improve the independent walking function to achieve the safe independent walking. improve the independent walking function to achieve the safe independent walking” (Sankai: paragraph [0011]).

Regarding claim 9, Fung and Sankai teach the limitation of claim 8, and further teach A non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to execute the prediction method according to claim 8 (Fung: Figures 13-14, paragraph [0007], “a range of motion analyzer, comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device”. Also see claim 8 mapping above, incorporated herein).
The motivation to combine is the same as in claim 8, incorporated herein.

Regarding claim 20, Fung teaches an operation method of operating a rehabilitation support system (Fung: paragraph [0006], “a system and method range of motion analysis and balance training while exercising”, paragraph [0054], “assist the user with rehabilitation”, paragraph [0074]-[0076], “detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The system is a rehabilitation support system) including 
--an actuator configured to assist a rehabilitation movement of a trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”. Also see, paragraph [0054]. The Examiner notes the exercise machine is an actuator under the broadest reasonable interpretation) and 
--a sensor configured to detect data on the rehabilitation movement assisted by the actuator (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator)), the operation method comprising:
--acquiring detected data corresponding to a detection result by the sensor; and outputting an index indicating a movement ability of the trainee […], upon receiving an input of the detected data (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee).
Fung may not explicitly teach (underlined below for clarity):
--acquiring detected data corresponding to a detection result by the sensor; and outputting an index indicating a movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
Sankai teaches acquiring detected data corresponding to a detection result by the sensor; and outputting an index indicating a movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include making a determination on the movement ability of the trainee when the actuator is not used as determined by Sankai within the determinations about movement of a user using an actuator as taught by Fung with the motivation of “improve the independent walking function to achieve the safe independent walking. improve the independent walking function to achieve the safe independent walking” (Sankai: paragraph [0011]).


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0143173 (hereafter “Fung”) and U.S. Patent Pub. No. 2020/0268308 (hereafter “Sankai”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2014/0024971 (hereafter “Bunn”).

Regarding claim 6, Fung and Sankai teach the limitations of claim 1, and further teach
the actuator is configured to assist rehabilitation movements of a plurality of trainees (Sankai: paragraphs [0087]-[0088], “results was obtained with respect to all the subjects P”. Also see, paragraphs [0074]-[0077] of Fung. The Examiner notes in both references the user is mentioned in the plural case and the system is intended to be used with multiple users); […]; and
a different learned model is set for each of the groups (Fung: paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of individual profiles to be used in making learned determinations teach what is required of the claim under the broadest reasonable interpretation).
Fung and Sankai may not explicitly teach (underlined below for clarity):
--the trainees are classified into groups according to trainee data on the trainees;
Bunn teaches the trainees are classified into groups according to trainee data on the trainees (Bunn: paragraph [0067], “use these deviation determinations (1412) to classify (1413) the stage of the subject's mobility for the subject's condition, injury, concussion, treatments. By accessing the mobility condition database (1414) a determination of relationships with known classifications of mobility may be made, together with an assessment of the phase of the subject's concussion or condition. Assessment of mobility is an indicator in a number of mobility impairment conditions such as but not limited to injury, brain concussion, TBI, pain or illness”. Also see, paragraph [0065]. The Examiner notes this is classification of the trainee into groups);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using grouping of trainees as taught by Bunn with the determination of movement ability for a plurality of trainees as taught by Fung and Sankai with the motivation of showing deviation of a trainee from similar trainees (Bunn: paragraph [0065]).

Claim(s) 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0143173 (hereafter “Fung”) in view of U.S. Patent Pub. No. 2020/0268308 (hereafter “Sankai”), in view of U.S. Patent No. 9,974,478 hereafter (“Browkaw”).

Regarding claim 10, Fung teaches a learning device (Fung: paragraph [0007], “a system for range of motion analysis and balance training while exercising”, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… compare a user's movements with expected or anticipated norms based on acquired or default statistical data”. The Examiner notes the system is generates a profile and learns for the user which is a learning system under the broadest reasonable interpretation) comprising: 
--A data acquisition unit configured to acquire rehabilitation data from a rehabilitation support device (Fung: Figures 8-10, paragraph [0049], “a processor 12 of a computing device 10”, paragraphs [0067]-[0069], “a wireless network interface 1031”) including 
--an actuator configured to assist a rehabilitation movement of a trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”. Also see, paragraph [0054]. The Examiner notes the exercise machine is an actuator under the broadest reasonable interpretation) and 
--a sensor configured to detect data on the rehabilitation movement assisted by the actuator (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator));
--a data generation unit configured to generate, as data for learning, an index indicating a movement ability of the trainee and the rehabilitation data that includes detected data corresponding to a detection result by the sensor (Fung: Figures 13-14, paragraph [0074]-[0076], “A balance trainer 2133 accesses and utilizes balance algorithms 2120 in conjunction with assembled movement profile data 2132 and determines if a user is in need of correcting their form or balance during exercise… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee); and 
--a learning unit configured to generate, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee […], upon receiving an input of the detected data (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move, and pass this data on to a balance trainer 2133 which is further connected to a datastore containing balance algorithms 2120… A tuner 2134 is connected to a datastore containing user profile data 2150 and also connected to a balance tuner 2133, enabling a user's individual preferences or specifications, or exercise needs, to inform adjustments for a balance trainer 2133, for example if a user would initially be detected as stumbling by a balance trainer 2133 but the user were to specify that they are not falling, and continue to exercise in this fashion for whatever reason (such as physical limitations), a tuner 2134 may adjust the balance trainer 2133 in this instance. Such information is stored in a user's profile data 2150… Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee).
Fung may not explicitly teach (underlined below for clarity):
--a learning unit configured to generate, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
Sankai teaches a learning unit configured to generate, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include making a determination on the movement ability of the trainee when the actuator is not used as determined by Sankai within the determinations about movement of a user using an actuator as taught by Fung with the motivation of “improve the independent walking function to achieve the safe independent walking. improve the independent walking function to achieve the safe independent walking” (Sankai: paragraph [0011]).
Fung and Sankai may not explicitly teach (underlined below for clarity):
--a learning unit configured to generate, by performing machine learning using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
Browkaw teaches a learning unit configured to generate, by performing machine learning using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data (Brokaw: Figure 17, column 58, lines 10-40, “an artificial neural network algorithm used in correlating current subject data with a central database for determining a subject customized cueing and/or treatment protocol”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Browkaw within teaching of Fung and Sankai since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the use of machine learning model as taught by Browkaw for the model that generates and learns a profile for a user over time as taught by Fung and Sankai. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 11, Fung, Sankai and Browkaw teach the limitation of claim 10, and further teach the rehabilitation support device is a walking training device configured to perform walking training for the trainee (Fung: paragraph [0045], “a user 301 may be standing, walking, or running on a variable-resistance exercise machine 100”);
--the actuator is configured to assist a walking movement of the trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”, paragraph [0054], “exercise machine 100 may comprise a stable base 101 to provide a platform for a user to safely stand or move about upon. Exercise machine 100 may further comprise right 201a and left 201b hand rails for a user to brace against or grip during use, to provide a stable support for safety as well as a mounting point for external devices such as a plurality of tethers”);
--the rehabilitation data includes, as an index indicating the movement ability of the trainee (Fung: Figures 13-14, paragraph [0074]-[0076], “A balance trainer 2133 accesses and utilizes balance algorithms 2120 in conjunction with assembled movement profile data 2132 and determines if a user is in need of correcting their form or balance during exercise… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee), 
--an actual measurement value of a walking ability of the trainee when the actuator is not used (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation); and
--the learning unit is configured to perform learning, using the actual measurement value of the walking ability as supervised data (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move, and pass this data on to a balance trainer 2133 which is further connected to a datastore containing balance algorithms 2120… A tuner 2134 is connected to a datastore containing user profile data 2150 and also connected to a balance tuner 2133, enabling a user's individual preferences or specifications, or exercise needs, to inform adjustments for a balance trainer 2133, for example if a user would initially be detected as stumbling by a balance trainer 2133 but the user were to specify that they are not falling, and continue to exercise in this fashion for whatever reason (such as physical limitations), a tuner 2134 may adjust the balance trainer 2133 in this instance. Such information is stored in a user's profile data 2150… Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 12, Fung, Sankai and Browkaw teach the limitation of claim 11, and further teach the sensor is provided to detect a plurality of movement amounts in the walking movement of the trainee (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator));
--the rehabilitation support device is configured to assess that the walking movement is abnormal when at least one of the movement amounts satisfies any of predetermined abnormal walking criteria; and the rehabilitation data includes an assessment result on whether the walking movement is abnormal as the detected data (Fung: paragraphs [0074]-[0077], “compare a user's movements with expected or anticipated norms based on acquired or default statistical data… detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill, and display or sound a warning to a user 2470 using a display 2140”. The Examiner notes this is determination of abnormal).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 13, Fung, Sankai and Browkaw teach the limitation of claim 10, and further teach the data acquisition unit is configured to acquire a setting parameter on setting of the actuator as the rehabilitation data; and the learning unit is configured to generate a learned model that outputs the index upon receiving an input of the setting parameter (Sankai: paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0145], “the upper limbs supporting frame 7 is equipped with an operation unit 75 including an operation panel for inputting settings for all measurement function systems and driving systems of the walking training machine 51”. The Examiner notes this information is used in making the determination).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 14, Fung, Sankai and Browkaw teach the limitation of claim 10, and further teach the learning unit is configured to generate a learning model that outputs the index upon receiving an input of trainee data on the trainee (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”.).
The motivation to combine is the same as in claim 10, incorporated herein. Regarding claim 10, Fung teaches a learning device (Fung: paragraph [0007], “a system for range of motion analysis and balance training while exercising”, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… compare a user's movements with expected or anticipated norms based on acquired or default statistical data”. The Examiner notes the system is generates a profile and learns for the user which is a learning system under the broadest reasonable interpretation) comprising: 
--A data acquisition unit configured to acquire rehabilitation data from a rehabilitation support device (Fung: Figures 8-10, paragraph [0049], “a processor 12 of a computing device 10”, paragraphs [0067]-[0069], “a wireless network interface 1031”) including 
--an actuator configured to assist a rehabilitation movement of a trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”. Also see, paragraph [0054]. The Examiner notes the exercise machine is an actuator under the broadest reasonable interpretation) and 
--a sensor configured to detect data on the rehabilitation movement assisted by the actuator (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator));
--a data generation unit configured to generate, as data for learning, an index indicating a movement ability of the trainee and the rehabilitation data that includes detected data corresponding to a detection result by the sensor (Fung: Figures 13-14, paragraph [0074]-[0076], “A balance trainer 2133 accesses and utilizes balance algorithms 2120 in conjunction with assembled movement profile data 2132 and determines if a user is in need of correcting their form or balance during exercise… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee); and 
--a learning unit configured to generate, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee […], upon receiving an input of the detected data (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move, and pass this data on to a balance trainer 2133 which is further connected to a datastore containing balance algorithms 2120… A tuner 2134 is connected to a datastore containing user profile data 2150 and also connected to a balance tuner 2133, enabling a user's individual preferences or specifications, or exercise needs, to inform adjustments for a balance trainer 2133, for example if a user would initially be detected as stumbling by a balance trainer 2133 but the user were to specify that they are not falling, and continue to exercise in this fashion for whatever reason (such as physical limitations), a tuner 2134 may adjust the balance trainer 2133 in this instance. Such information is stored in a user's profile data 2150… Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee).
Fung may not explicitly teach (underlined below for clarity):
--a learning unit configured to generate, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
Sankai teaches a learning unit configured to generate, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include making a determination on the movement ability of the trainee when the actuator is not used as determined by Sankai within the determinations about movement of a user using an actuator as taught by Fung with the motivation of “improve the independent walking function to achieve the safe independent walking. improve the independent walking function to achieve the safe independent walking” (Sankai: paragraph [0011]).
Fung and Sankai may not explicitly teach (underlined below for clarity):
--a learning unit configured to generate, by performing machine learning using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
Browkaw teaches a learning unit configured to generate, by performing machine learning using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data (Brokaw: Figure 17, column 58, lines 10-40, “an artificial neural network algorithm used in correlating current subject data with a central database for determining a subject customized cueing and/or treatment protocol”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Browkaw within teaching of Fung and Sankai since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the use of machine learning model as taught by Browkaw for the model that generates and learns a profile for a user over time as taught by Fung and Sankai. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 11, Fung, Sankai and Browkaw teach the limitation of claim 10, and further teach the rehabilitation support device is a walking training device configured to perform walking training for the trainee (Fung: paragraph [0045], “a user 301 may be standing, walking, or running on a variable-resistance exercise machine 100”);
--the actuator is configured to assist a walking movement of the trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”, paragraph [0054], “exercise machine 100 may comprise a stable base 101 to provide a platform for a user to safely stand or move about upon. Exercise machine 100 may further comprise right 201a and left 201b hand rails for a user to brace against or grip during use, to provide a stable support for safety as well as a mounting point for external devices such as a plurality of tethers”);
--the rehabilitation data includes, as an index indicating the movement ability of the trainee (Fung: Figures 13-14, paragraph [0074]-[0076], “A balance trainer 2133 accesses and utilizes balance algorithms 2120 in conjunction with assembled movement profile data 2132 and determines if a user is in need of correcting their form or balance during exercise… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee), 
--an actual measurement value of a walking ability of the trainee when the actuator is not used (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation); and
--the learning unit is configured to perform learning, using the actual measurement value of the walking ability as supervised data (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move, and pass this data on to a balance trainer 2133 which is further connected to a datastore containing balance algorithms 2120… A tuner 2134 is connected to a datastore containing user profile data 2150 and also connected to a balance tuner 2133, enabling a user's individual preferences or specifications, or exercise needs, to inform adjustments for a balance trainer 2133, for example if a user would initially be detected as stumbling by a balance trainer 2133 but the user were to specify that they are not falling, and continue to exercise in this fashion for whatever reason (such as physical limitations), a tuner 2134 may adjust the balance trainer 2133 in this instance. Such information is stored in a user's profile data 2150… Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 12, Fung, Sankai and Browkaw teach the limitation of claim 11, and further teach the sensor is provided to detect a plurality of movement amounts in the walking movement of the trainee (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator));
--the rehabilitation support device is configured to assess that the walking movement is abnormal when at least one of the movement amounts satisfies any of predetermined abnormal walking criteria; and the rehabilitation data includes an assessment result on whether the walking movement is abnormal as the detected data (Fung: paragraphs [0074]-[0077], “compare a user's movements with expected or anticipated norms based on acquired or default statistical data… detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill, and display or sound a warning to a user 2470 using a display 2140”. The Examiner notes this is determination of abnormal).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 13, Fung, Sankai and Browkaw teach the limitation of claim 10, and further teach the data acquisition unit is configured to acquire a setting parameter on setting of the actuator as the rehabilitation data; and the learning unit is configured to generate a learned model that outputs the index upon receiving an input of the setting parameter (Sankai: paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0145], “the upper limbs supporting frame 7 is equipped with an operation unit 75 including an operation panel for inputting settings for all measurement function systems and driving systems of the walking training machine 51”. The Examiner notes this information is used in making the determination).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 14, Fung, Sankai and Browkaw teach the limitation of claim 10, and further teach the learning unit is configured to generate a learning model that outputs the index upon receiving an input of trainee data on the trainee (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”.).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 16, Fung, Sankai and Browkaw teach the limitation of claim 10, and further teach A non-transitory storage medium storing a learned model that is executable by one or more processors and that causes the one or more processors to function to predict a movement ability of a trainee based on rehabilitation data for assessment acquired by a rehabilitation support device, wherein the learned model is the learning model generated by the learning device according to claim 10 (Fung: Figures 13-14, paragraph [0007], “a range of motion analyzer, comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device”. Also see claim 10 mapping above, incorporated herein).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 17, Fung, Sankai and Browkaw teach the limitation of claim 10, and further teach wherein the detected data and the index are learned in association with each other in the learned model (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes the detected movement data and the index are both determined, the association language is not limiting to how the data is related and therefore the claim is taught under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 18, Fung teaches a learning method (Fung: paragraph [0006], “a system and method range of motion analysis and balance training while exercising”, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… compare a user's movements with expected or anticipated norms based on acquired or default statistical data”. The Examiner notes the method generates a profile and learns for the user which is a learning method under the broadest reasonable interpretation) comprising: 
--acquiring rehabilitation data from a rehabilitation support device (Fung: Figures 13-14, paragraph [0074]-[0076], “A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410… A user's profile data 2150 may then be accessed 2430,”) including 
--an actuator configured to assist a rehabilitation movement of a trainee (Fung: Figures 1-3, paragraph [0007], “an exercise machine”. Also see, paragraph [0054]. The Examiner notes the exercise machine is an actuator under the broadest reasonable interpretation) and 
--a sensor configured to detect data on the rehabilitation movement assisted by the actuator (Fung: Figures 1-4, paragraph [0007], “a first sensor connected to or integrated into the exercise machine, and configured to detect the angle of a user's torso away from vertical; and at least one additional sensor connected to or integrated into the exercise machine configured to detect the range of motion of at least one portion of the user's body”. The sensors are detect the movement on the actuator (i.e., movement assisted by the actuator)); 
--generating, as data for learning, an index indicating a movement ability of the trainee and the rehabilitation data that includes detected data corresponding to a detection result by the sensor (Fung: Figures 13-14, paragraph [0074]-[0076], “A balance trainer 2133 accesses and utilizes balance algorithms 2120 in conjunction with assembled movement profile data 2132 and determines if a user is in need of correcting their form or balance during exercise… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee); and 
--generating, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee […], upon receiving an input of the detected data (Fung: Figures 13-14, paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move, and pass this data on to a balance trainer 2133 which is further connected to a datastore containing balance algorithms 2120… A tuner 2134 is connected to a datastore containing user profile data 2150 and also connected to a balance tuner 2133, enabling a user's individual preferences or specifications, or exercise needs, to inform adjustments for a balance trainer 2133, for example if a user would initially be detected as stumbling by a balance trainer 2133 but the user were to specify that they are not falling, and continue to exercise in this fashion for whatever reason (such as physical limitations), a tuner 2134 may adjust the balance trainer 2133 in this instance. Such information is stored in a user's profile data 2150… Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of a movement profile for a user is a learned model that outputs an index of any detected abnormalities in making a determination about the movement ability of the trainee).
Fung may not explicitly teach (underlined below for clarity):
--generating, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
Sankai teaches 	generating, […] using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data (Sankai: paragraphs [0014]-[0015], “a walking training system… an evaluation index generation unit that generates an evaluation index for quantitatively reflecting transitional reductions of the force… So, the degree of dependency on the upper limbs can be evaluated as the subject themselves recognizes the transitional reductions of the load on the holding part”, paragraph [0073], “generates an evaluation index regarding improvements of the independent walking function by reductions of dependency of the subject P on their upper limbs and a handrail reaction force map”, paragraph [0091], “the relationship between improvements of the independent walking function and reductions of the handrail reaction force will be examined”, paragraph [0108], “reductions of the handrail reaction force on both the right and left sides are required to improve the independent walking function”. Also see, paragraphs [0096]-[0098] for learning of thresholds indicating a learned model is used. The Examiner notes a determination of an index which is a degree of dependency on use of the actuator is an index that indicates a movement ability of the trainee when the actuator is not used, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include making a determination on the movement ability of the trainee when the actuator is not used as determined by Sankai within the determinations about movement of a user using an actuator as taught by Fung with the motivation of “improve the independent walking function to achieve the safe independent walking. improve the independent walking function to achieve the safe independent walking” (Sankai: paragraph [0011]).
Fung and Sankai may not explicitly teach (underlined below for clarity):
--generating, by performing machine learning using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data.
Browkaw teaches generating, by performing machine learning using the data for learning, a learning model that outputs an index indicating the movement ability of the trainee when the actuator is not used, upon receiving an input of the detected data (Brokaw: Figure 17, column 58, lines 10-40, “an artificial neural network algorithm used in correlating current subject data with a central database for determining a subject customized cueing and/or treatment protocol”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Browkaw within teaching of Fung and Sankai since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the use of machine learning model as taught by Browkaw for the model that generates and learns a profile for a user over time as taught by Fung and Sankai. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 19, Fung, Sankai and Browkaw teach the limitation of claim 18, and further teach A non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to execute the learning method according to claim 18 (Fung: Figures 13-14, paragraph [0007], “a range of motion analyzer, comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device”. Also see claim 18 mapping above, incorporated herein).
The motivation to combine is the same as in claim 18, incorporated herein.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0143173 (hereafter “Fung”), U.S. Patent Pub. No. 2020/0268308 (hereafter “Sankai”) and U.S. Patent No. 9,974,478 hereafter (“Browkaw”) as applied to claim 10 above, and further in view of U.S. Patent Pub. No. 2014/0024971 (hereafter “Bunn”).

Regarding claim 15, Fung, Sankai and Browkaw teach the limitation of claim 10, and further teach the actuator is configured to assist rehabilitation movements of a plurality of trainees (Sankai: paragraphs [0087]-[0088], “results was obtained with respect to all the subjects P”. Also see, paragraphs [0074]-[0077] of Fung. The Examiner notes in both references the user is mentioned in the plural case and the system is intended to be used with multiple users); […]; and
--the learning unit is configured to generate a different learning model for each of the groups (Fung: paragraph [0074]-[0076], “A movement profile generator 2132 may use data from a datastore containing statistical data on a user 2110 to generate movement profile of how a user performs and moves during exercise, in comparison with how they may be expected to move… A user's movements may first be detected on or with an exercise machine, using a plurality of sensors 2131, 2410. Given a user's movements 2410, statistical data on a user's demographics may be gathered 2420 using a datastore containing such information 2110, to compare a user's movements with expected or anticipated norms based on acquired or default statistical data… Such analyses may include examining differences between a user's expected motion during an exercise, with their actual motion, measuring individual, anomalous movements during a user's exercise… analyze anomalies in a user's displayed exercise ability… comparison with future observed exercise patterns and performance… A further step may be to detect if a user is detect to be likely to fall or stumble 2460, such as if a leg movement is not proper for a running motion on a treadmill”. The Examiner notes generation of individual profiles to be used in making learned determinations teach what is required of the claim under the broadest reasonable interpretation).
Fung, Sankai and Browkaw may not explicitly teach (underlined below for clarity):
--the trainees are classified into groups according to trainee data on the trainees;
Bunn teaches the trainees are classified into groups according to trainee data on the trainees (Bunn: paragraph [0067], “use these deviation determinations (1412) to classify (1413) the stage of the subject's mobility for the subject's condition, injury, concussion, treatments. By accessing the mobility condition database (1414) a determination of relationships with known classifications of mobility may be made, together with an assessment of the phase of the subject's concussion or condition. Assessment of mobility is an indicator in a number of mobility impairment conditions such as but not limited to injury, brain concussion, TBI, pain or illness”. Also see, paragraph [0065]. The Examiner notes this is classification of the trainee into groups);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using grouping of trainees as taught by Bunn with the determination of movement ability for a plurality of trainees as taught by Fung, Sankai and Browkaw with the motivation of showing deviation of a trainee from similar trainees (Bunn: paragraph [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 10,376,739 (hereafter “Cook”) teaches a balance system to evaluate a user’s progress as they train.
U.S. Patent Pub. No. 2018/0303697 hereafter “Sulzer”) teaches a robotic trainer to assist a trainee’s rehabilitation and make determinations about user gait.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626